Me. Justice del Toeo
delivered the opinion of the court.
Cristina C. de Nadal sued Mariano Mari Brothers in the Municipal Court of Mayagüez to recover the sum of three hundred dollars. After judgment the case was appealed to the district court which disposed of it by judgment on May 29, 1918. On June 25 following the defendants moved for a *315new trial and tlie motion was overruled, whereupon they appealed to this court, the transcript having been filed on March 19 last.
At this stage, the plaintiff-appellee moved that the appeal be dismissed, alleging that the order refusing to grant a new trial was not appealable. Her allegation is sustained by the decision of this court in the case of Rodríguez v. Nogueras, 16 P. R. R. 128, as follows:
“Decisions of district courts denying motions for new trials, in eases originating in municipal courts, are not appealable to the Supreme Court.”
Another circumstance in favor of the contention of the appellee is that the amount sued for does not exceed three hundred dollars, and we said in Mora v. Rosaly, 18 P. R. R. 170, that to allow an appeal in such a case from a ruling on a motion for a new trial when the law does not authorize an appeal from the judgment would amount to an evasion of section 295 of the Code of Civil Procedure, as amended March 9, 1905.
For the foregoing reasons the appeal must be

Dismissed.

Chief Justice Hernandez and Justices Wolf, Aldrey and Hutchison concurred.